UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2010 Getty Realty Corp. (Exact name of registrant as specified in charter) Maryland (State of Organization) 001-13777 (Commission File Number) 11-3412575 (IRS Employer Identification No.) 125 Jericho Turnpike, Suite 103 Jericho, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (516) 478-5400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 — Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers As previously announced, as part of the Company’s management succession process, Mr. Leo Liebowitz relinquished his position as Chief Executive Officer on May 20, 2010 and Mr.David B. Driscoll, who currently serves as the President and a Director of the Company, was appointed as the Company’s Chief Executive Officer on that date. Mr.Liebowitz continues to serve as Chairman of the Company’s Board of Directors. Item5.07 — Submission of Matters to a Vote of Security Holders The 2010 Annual Meeting of Stockholders of the Company was held on May20, 2010 (the “Annual Meeting”).At the Annual Meeting, the stockholders voted on the following items: Proposal 1: The following nominees were elected to serve on the Board of Directors: FOR WITHHOLD BROKER NON-VOTES Milton Cooper Philip E. Coviello David B. Driscoll Leo Liebowitz Richard E. Montag Howard Safenowitz Proposal 2: The appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the year ending December 31, 2010 was ratified. FOR AGAINST ABSTAIN BROKER NON-VOTE N/A 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GETTY REALTY CORP. Date: May 26, 2010 By: /s/Thomas J. Stirnweis Thomas J. Stirnweis Vice President, Treasurer and Chief Financial Officer 3
